Order entered December 31, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01178-CR

                                 GEORGE GUO, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F19-00090-M

                                            ORDER
       Before the Court is court reporter Belinda Baraka’s December 27, 2019 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before January 27, 2020.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE